Citation Nr: 1535227	
Decision Date: 08/18/15    Archive Date: 08/20/15

DOCKET NO.  12-05 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1965 until August 1968. The appellant is the Veteran's widow.

This matter comes before the Board of Veteran's Appeals (Board) from September 2009 rating decision of the Department of Veteran Affairs (VA), Regional Office (RO) in St. Petersburg, Florida.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets further delay in this case, but finds that additional development is necessary in order for a decision to be rendered in the case. The Veteran died in February 2009 with sudden cardiac death listed as the immediate cause. (See March 2009 Florida certificate of death).The appellant has averred her husband's death is due to his service-connected PTSD and/or a heart condition attributed to his herbicide exposure in Vietnam. (See June 2015 Board hearing transcript). The appellant contends that the Veteran had a heart condition prior to his death.

The VA has conceded, and the claims folder reflects, that the Veteran served in the Republic of Vietnam from September 1966 until February 1967. As such, the Veteran is presumed to have been exposed to herbicide agents. 38 C.F.R. § 3.307(a)(6). However, the claims file does not contain a medical opinion in regard to whether the Veteran's PTSD or a heart condition associated with herbicide exposure, were the principal or contributory causes of the Veteran's death. 

VA's duty to assist requires it to provide an adequate medical examination and/or obtain a medical opinion if the evidence is not sufficient to decide the claim. As the Veteran's immediate cause of death is heart related, the Board finds there is a reasonable possibility that a cause of the Veteran's death was etiologically related to his service-connected disabilities and/or presumed exposure to herbicides. Thus, the Board will remand the claim to obtain a VA medical opinion. DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008).

Accordingly, the case is REMANDED for the following action:

1. Obtain a medical opinion from an appropriate examiner as to whether the cause of the Veteran's death is related to service or a service-connected disability. The claims file and copies of all pertinent records should be made available for the clinician to review. 

Based on the examination and review of the record, the examiner should answer the following: 

Is it at least as likely as not (50 percent probability or more) that the Veteran's service-connected  PTSD contributed substantially or materially to his death.

Whether prior to the Veteran's death, he had ischemic heart disease: to include but not limited to acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease; coronary artery disease; coronary spasm; coronary bypass surgery; and stable, unstable and Prinzmetal's angina. If so, is it at least as likely as not (50 percent probability or more) that the Veteran's heart condition contributed substantially or materially to his death.

Any opinion should include a complete rationale. 

2. After undertaking any other development deemed appropriate, readjudicate the issue on appeal. If any benefit sought on appeal is not granted, issue a supplemental statement of the case (SSOC) and provide the appellant and her representative with an appropriate opportunity to respond. Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




